Case 3:18-cv-16593-MAS-TJB Document 13 Filed 04/12/19 Page 1 of 2 PageID: 218



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

LESLIE A. FARBER, LLC
33 Plymouth Street, Suite 204
Montclair, NJ 07042
Ph. (973) 509-8500
email: LFarber@LFarberLaw.com
Attorneys for Defendant John Doe subscriber assigned IP address 76.117.94.168

STRIKE 3 HOLDINGS, LLC,                              Hon. Michael A. Shipp, U.S.D.J.

                                       Plaintiff, Case No. 3:18-cv-16593-MAS-TJB

                      vs.                                          CIVIL ACTION

JOHN DOE SUBSCRIBER ASSIGNED IP                             NOTICE OF MOTION
ADDRESS 76.117.94.168,                                        TO CLAWBACK
                                    Defendant.
                                                          INADVERTENTLY FILED
                                                         DOCUMENT PER FRCP 502

                                                     Return Date: May 6, 2019

TO:    John C. Atkin, Esq.
       Fox Rothschild LLP
       Princeton Pike Corporate Center
       997 Lenox Drive, Building 3
       Lawrenceville, NJ 08648-2311

       PLEASE TAKE NOTICE that on May 6, 2019, at 10:00 a.m., or as soon thereafter as

counsel be heard, defendant John Doe subscriber assigned IP address 76.117.94.168 shall move

before the Hon. Michael A. Shipp, U.S.D.J., United States District Court, Clarkson S. Fisher

Building & U.S. Courthouse, 402 East State Street, Trenton, New Jersey, granting defendant’s

Motion to Clawback and replace an inadvertently filed document with defendant’s prior

Motion to Quash a subpoena served on Comcast (and other relief) in the above captioned

matter, pursuant to Rule 502 of the Federal Rules of Civil Procedure, to prevent plaintiff from




                                                 1
Case 3:18-cv-16593-MAS-TJB Document 13 Filed 04/12/19 Page 2 of 2 PageID: 219



using or relying on any privileged or confidential information in the original version of the filed

documents, and to require plaintiff to destroy all copies of the original document.

       Your response hereto is due within the applicable time period provided by the Federal

Rules of Civil Procedure.

       Notice of Limited Appearance: Defendant has not been served with process in this case,

and this Motion is not to be construed as a general appearance. Defendant only makes this

Motion as a special, limited appearance, and does not waive service of process by making this

limited appearance.

       PLEASE TAKE FURTHER NOTICE that defendant shall rely on the Brief, Certification

and Exhibits annexed hereto.

       Any opposition must be served and filed at least fourteen days prior to the return date of

this motion.

                                                      LESLIE A. FARBER, LLC

                                              By:     /s/ Leslie A. Farber
Dated: April 12, 2019                                 Leslie A. Farber
                                                      eMail: LFarber@LFarberLaw.com




                                                 2
